4:20-bk-12612 Doc#: 15 Filed: 09/08/20 Entered: 09/08/20 16:25:03 Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

 IN RE: MUELLER, IVOR                                               CASE NO.:        4:20-12612J
        Debtor                                                                       Chapter 7

                   OBJECTION TO DEBTOR’S CLAIMS OF EXEMPTION

         Comes now the Chapter 7 Trustee, Renee S. Williams (hereinafter the “Trustee”), and for

 her Objection to Debtor’s Claims of Exemption states and alleges:

         1.       The instant case was commenced with the filing of the debtor’s voluntary petition

 for relief on 06/15/2020.

         2.       The debtor filed his Schedules on 06/15/2020 (see DE #1).

         3.       On his Schedule A/B, the debtor listed an ownership interest in real property,

 inclusive of a single family home, located at 101 Westside Drive, Beebe, AR 72012 (hereinafter

 the “Westside property”) valued at $214,500.00.

         4.       On his Schedule C, the debtor claimed an exemption in the Westside property,

 pursuant to the Arkansas State Constitution Article 9 §§ 3 and 4, in the amount of $54,500.00.

         5.       According to information obtained by the Trustee, the Westside property consists

 of 3.02 acres of real estate and is urban in nature.

         6.       The Trustee objects to the debtor’s claim of exemption in the Westside property,

 pursuant to Arkansas State Constitution Article 9 § 4, as the property appears to be urban, not rural,

 in nature.

         7.       To the extent that the debtor is, or may be, entitled to amend his Schedule C to

 claim an exemption in the Westside property pursuant to Arkansas State Constitution Article 9 § 5,

 the Trustee asserts that such exemption should be limited to 0.25 acres of land, plus improvements,

 as allowed under Arkansas State Constitution Article 9 § 5.

         WHEREFORE, the Trustee prays that the exemptions claimed by the debtor as herein set
4:20-bk-12612 Doc#: 15 Filed: 09/08/20 Entered: 09/08/20 16:25:03 Page 2 of 2



 forth be disallowed and that the Trustee be awarded all other just and proper relief to which she

 may be entitled.


                                                 Respectfully submitted,


                                                 /s/ Renee S. Williams_____________________
                                                 Renee S. Williams, AR Bar No.: 83-182
                                                 Bankruptcy Trustee
                                                 125 Robertsridge Street
                                                 Hot Springs, AR 71901-7286
                                                 (501) 624-4330
                                                 rwilliamstrustee@gmail.com




                                 CERTIFICATE OF SERVICE

         I, RENEE S. WILLIAMS, do hereby certify this 8th day of September, 2020, that I have
 electronically filed the foregoing with the Clerk of the United States Bankruptcy Court for the
 Eastern and Western Districts of Arkansas using the CM/ECF system. The United States Trustee,
 MICKIE LYNN STEVENS, Attorney for the Debtor, and other participants who are registered
 CM/ECF users will be served by the CM/ECF system.


                                                 /s/ Renee S. Williams__
                                                 Renee S. Williams
